SOLID STATE CATHOLYTE OR ELECTROLYTE FOR BATTERY USING LIAMPBSC (M=SI, GE, AND/OR SN)


Primary Examiner: Gary Harris                 Art Unit: 1727       August 14, 2019
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd A. Ostomel on 04/02/2021.

The application has been amended as follows: 

33. The electrolyte of claim 25, wherein the electrolyte is characterized by at least one 31P NMR peak shifts ranging from 86-88 ppm, 92-94 ppm, 73-78 ppm, or 108-109.5 ppm.

Information Disclosure Statement
         The information disclosure statements (IDS) submitted on 02/10/2021 was considered by the examiner.


Allowable Subject Matter

Claims 25-32 & 35 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The art made of record Ohtomo et al. US 2014/141341 discloses a glass ceramic solid electrolyte [examples 1-5, table I] utilizing Lil, Li2S and P2S5 in the ratios required to achieve a composition with formula xLiI-(100-x)(0.75Li2S-0.25P2S5) where x = 14, 15, 20, 24, 25 [0041];
The glass-ceramic electrolytes of example 3 has composition Li7.0P2.0S8.0 and its XRD pattern [0041] exhibits diffraction peaks at of 20, 24 and 29° with a FWHM of less than 2° [Fig. 3].
However, Ohtomo would not provide a teaching for the claimed atomic structure of lithium, silicon, tin, phosphorous, sulfur and oxygen in the electrolyte. Further, Ohtomo would not require the electrolyte characterized by the primary XRD peaks required by the claim.
The art made of record INDA US 2008/0220334 teaches a lithium ion conductive solid electrolyte includes an ion conductive inorganic solid and, in a part or all of the 1+x+y(Al, Ga)x(Ti, Ge)2-xSiyP3-yO12 (where 0<=x<=1, 0<=y<=1).
However, INDA would not provide a teaching for the claimed atomic structure of lithium, silicon, tin, phosphorous, sulfur and oxygen in the electrolyte. Further, INDA would not require the electrolyte characterized by the primary XRD peaks required by the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GARY D HARRIS/           Primary Examiner, Art Unit 1727